—Appeal unanimously dismissed without costs. Memorandum: Plaintiff appeals from an order denying his motion to vacate a prior order dismissing the action for failure to prosecute. The appeal must be dismissed. Plaintiffs remedy was a direct appeal from the prior order dismissing the action, not from the order denying the motion to vacate (see, Banner Serv. Corp. v Hall, 185 AD2d 613; Champion v Wilsey, 150 AD2d 833, 834). In any event, Supreme Court properly dismissed the action for failure to prosecute. Plaintiff failed to establish a reasonable excuse for his inability to proceed to trial (see, Allied Bldg. Prods. Corp. v Clarke, 187 AD2d 1036), and defendant established prejudice as a result of plaintiffs inability to proceed (see, Matter of Wynyard v Antique Co., 247 AD2d 265, 266). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Vacate Order.) Present — Den-man, P. J., Green, Pigott, Jr., Hurlbutt and Balio, JJ.